Quillian, Chief Judge.
The defendant appeals from his revocation of probation. Although the evidence is in conflict the trial court refused to sustain the defendant’s motion to suppress and found sufficient evidence to sustain a revocation of his probation. On appeal we find the evidence *521satisfies the tests of Gagnon v. Scarpelli, 411 U. S. 778 (93 SC 1756, 36 LE2d 656) and Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560), and the revocation of probation is affirmed under Rule 36 of this Court without opinion.
Decided Septemer 10, 1982.
Harrison J. Thomas, pro se,
Robert Lee Todd IV, for appellant.
Arthur E. Mallory III, District Attorney, Robert S. Ogletree, Assistant District Attorney, for appellee.

Judgment affirmed.


Shulman, P. J., and Carley, J., concur.